        Case 3:12-cr-00132-RCJ-WGC Document 69 Filed 09/21/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                          Case No. 3:12-CR-00132-RCJ-WGC
12
                   Plaintiff,
13                                                      STIPULATION TO CONTINUE
            v.                                          REVOCATION HEARING
14                                                      (FOURTH REQUEST)
     GARY CLICK,
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and KATE BERRY, Assistant Federal Public

20   Defender, counsel for GARY CLICK and CHRISTOPHER CHIOU, Acting United States
21   Attorney, and RANDOLPH J. ST. CLAIR, Assistant United States Attorney, counsel for the
22
     UNITED STATES OF AMERICA, that the Revocation of Supervised Release hearing set for
23
     October 18, 2021, at 10:30 AM, be vacated and continued to November 22, 2021, at 11:00 AM.
24
25          ///

26          ///
        Case 3:12-cr-00132-RCJ-WGC Document 69 Filed 09/21/21 Page 2 of 3




 1             This Stipulation is entered into for the following reasons:
 2             Mr. Click is scheduled to appear before this court for a Revocation Hearing on October
 3
     18, 2021, at 10:30 AM. Undersigned counsel request that this matter be continued to November
 4
     22, 2021, at 11:00 AM, to allow the parties to continue negotiations toward a resolution of this
 5
 6   matter.

 7             1.     Failure to grant this extension of time would deprive the defendant continuity
 8   of counsel and the effective assistance of counsel.
 9             2.     Mr. Click is currently on bond.
10             3.     The parties agree to the continuance.
11             This is the fourth request for a continuance.
12             DATED this September 20, 2021.
13
         RENE L. VALLADARES                                    CHRISTOPHER CHIOU
14       Federal Public Defender                               Acting United States Attorney

15
      By /s/ Kate Berry                .                 By     /s/ Randolph J. St. Clair          .
16       KATE BERRY                                            RANDOLPH J. ST. CLAIR
         Assistant Federal Public Defender                     Assistant United States Attorney
17       Counsel for GARY CLICK                                Counsel for the Government
18
19
20
21
22
23
24
25
26
                                                        2
        Case 3:12-cr-00132-RCJ-WGC Document 69 Filed 09/21/21 Page 3 of 3




 1                                            ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Revocation Hearing currently set for
 4
     October 18, 2021, at 10:30 AM, be vacated and continued to November 22, 2021, at 11:00 AM.
 5
 6
            DATED this 21st day of September, 2021.
 7
 8
 9
                                                _________________________________
10
                                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
